DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 7/28/2022.  Claims 2, 4, 13 and 15 have been added.  Claims 1, 3, 5-12, 14 and 16-31 are now pending.  Drawings submitted on 3/12/2020 have been accepted. 

Allowable Subject Matter

3.	Claims 1, 3, 5-12, 14 and 16-31 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Moore et al. (US Patent 6,716,534), Hao et al. (US 2010/0129672) and Kishita et al. (US 2010/0272910).
Moore et al. disclose a composition comprising: (A) at least one fluorochemical polyether silane compound of the formula: 

    PNG
    media_image1.png
    28
    144
    media_image1.png
    Greyscale

(B) non-fluorinated compound, and (C) a crosslinking agent of the formula: 

    PNG
    media_image2.png
    25
    111
    media_image2.png
    Greyscale

wherein L represents a reactive functional group selected from the group consisting of an amino group, an epoxy group, a mercaptan group, … to be applied (coated) on a surface of a substrate (claims 1 and 12).
Hao et al. disclose a surface treatment (reads on coating) composition comprising: a fluorinated composition represented by formula: 

    PNG
    media_image3.png
    21
    142
    media_image3.png
    Greyscale
 
and a first compound represented by formula: 

    PNG
    media_image4.png
    19
    72
    media_image4.png
    Greyscale

wherein: Rf is a polyfluoropolyether group; each X1 is independently a divalent or trivalent organic linking group; each Y is independently halogen, alkoxy, acyloxy, polyalkyleneoxy, or aryloxy; R1 is an alkyl group having up to 8 carbon atoms or a phenyl group; L is an amino group (claim 1).
	Kishita et al. disclose a coating composition comprising (A) 100 parts by weight of a diorganopolysiloxane, (B) 0.5 to 30 parts by weight of an organosilicon compound having at least three silicon-bonded hydrolyzable groups in a molecule, and (C) 0.1 to 30 parts by weight of a perfluoropolyether compound having the general formula (1): 

    PNG
    media_image5.png
    19
    305
    media_image5.png
    Greyscale

wherein Rf is a perfluoropolyether group having a number average molecular weight of 400 to 10,000, X is a divalent organic group, R1 is a monovalent hydrocarbon group of 1 to 6 carbon atoms or aryl group of 6 to 12 carbon atoms, n is an integer of 0 to 2, and Z is a hydrolyzable group (claim 1).
	Thus, Moore et al., Hao et al. and Kishita et al. do not teach or fairly suggest the claimed surface coating material, comprising: a plurality of fluorine-containing silicon compounds; and an additive represented by Chemical Formula 1, … wherein the fluorine-containing silicon compounds and the additive represented by Chemical Formula 1 are included in the surface coating material in a weight ratio of about 1:0.003 to about 1:0.5, wherein the plurality of fluorine-containing silicon compounds have a linear molecular geometry.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762